DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered. 

Claim Status
Claims 1, 3-12 and 17-18 are canceled.
Claims 2 and 13-16 are under examination.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2, 13-16, and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 17-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.

The rejection of claims 2 and 13-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

The rejection of claims 15-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

The rejection of claims 2 and 16 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 2 and 13-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
Applicant’s Arguments:  On pages 3-20 of the Action, claims 2 and 13-18 are rejected under 35 U.S.C. §103 as allegedly being obvious over Averback, U.S. Patent No. 8,293,703 (“Averback”’), in view of Soares Romeiro, ef al., U.S. Patent Application Publication No. 2007/0219213 (“Soares”) and Neal, U.S. Patent No. 6,642,274 (“Neal”). The Action addresses applicant’s prior arguments on pages 15-20. Applicant presents the following in response to some of the new statements made by the Examiner.
The Examiner states that applicant “fails to point to any reason why a practitioner would not treat BPH in man with a known BPH treatment.” Why would applicant be required to provide any such reason? The claims do not recite treating BPH in a man with a known BPH treatment, nor does the law require an applicant to prove a negative. Rather, it is the Examiner’s burden to present evidence to support the obviousness rejection.
Applicant has argued throughout prosecution that the Examiner has failed to come forward with any prior art, evidence, scientific rationale, or otherwise that would have led a skilled artisan to carry out a method that involves “identifying and selecting treatment naive men having BPH that have no previous history of drug treatment for BPH,” as required by independent claims 14 and 15. This was the reason for applicant’s prior arguments that 1,000s of possible subpopulations of patients exist in every clinical setting (the Action mischaracterizes applicant’s argument as “many subpopulations are treated in a clinical trial”). Applicant’s argument was the following:
For example, subpopulations based on age such as 40-50, or 50-60, or 60-70, or any range or single value within the overall age range exist. Subpopulations based on ethnicity exist (American, European, Asian, etc.) as well as race. Subpopulations based on severity of the BPH exist, such as IPSS scores less than 20, or more than 25, or more or less than any number within the range, or prostate size of volume. There are many, many other possible subpopulations that exist in every patient population sample. Out of the myriad possible subpopulations, why would a person having ordinary skill in the art pick treatment naive patients as a subpopulation, or treatment naive patients that are symptomatic for less than 10 years? The Action has not answered this question other than to say because the subpopulation exists. Finding the treatment naive subpopulation needle in the haystack of subpopulations would not have been obvious. Pages 7 and 8 of response filed Feb. 25, 2022. Applicant stated many subpopulations exist, not that each subpopulation 1s treated, and certainly not that each subpopulation is recognized as a separate and preferentially treated subpopulation.
Applicant’s lack of obviousness argument focused initially on the first portion of the claimed method — “identifying and selecting treatment naive men having BPH that have no previous history of drug treatment for BPH.” Where is the suggestion or motivation in the prior art to make such a selection? Having failed to provide any prior art, evidence, scientific rationale, or otherwise that would have suggested or motivated a skilled artisan to make such a selection, the Action has failed to satisfy its burden in establishing a prima facie case of obviousness. This rejection should be withdrawn.
The Examiner’s statements regarding the decisions cited in applicant’s last response are legally erroneous. The Examiner contends that since the decisions are not precedential, they are “of no moment here unless the fact pattern is identical.” Action at 16. Applicant respectfully submits that even if non-precedential and thus not binding on the Examiner, they are still informative of the obviousness analysis.
The Action continues in this paragraph by stating: Here, as previously discussed, Applicant has failed to limit their treated population to only patients that would benefit from the treatment and not fail the treatment recited.
Treatment naive groups contain patients that would be treatment failure patients and so do not show the result discussed by Applicant. Thus, Applicant’s claims are not and cannot be commensurate in scope with their results. Action at 16. Applicant is unclear as to how a group of treatment naive patients contains patients that “would be” treatment failure patients. Perhaps if a treatment naive patient failed treatment after being administered the claimed peptide, they would be treatment failure at that point in time after treatment. The claims recite identifying and selecting treatment naive patients, and then administering the claimed peptide to those identified and selected patients. No treatment failure patients are administered the peptide in the claimed method. Accordingly, even if some of the naive patients treated by the claimed method were then “treatment failure” after treatment (which of course every single patient treated by the claimed method would no longer be considered treatment naive), they are not treated by the claimed method and are not included in any of the data in the examples. The claims recite identifying and selecting treatment naive patients, and then treating just those patients that were identified. Applicant therefore has indeed limited the treated subpopulation to “treatment naive” patients. If the Examiner is somehow construing the claims to cover administering the claimed peptide to both treatment naive and treatment failure patients, applicant again requests that the Examiner make this claim construction position clear in the next response.
The Action repeats this apparent construction of the claims on page 17 when criticizing applicant’s showing of unexpected results: “Applicant’s claims cannot be commensurate in scope with the showing as treatment failure patients are included in the patient group targeted here as naive.” Action at 17, emphasis added. Applicant respectfully requests that the Examiner clearly state how the claims can be construed in such a manner that treatment naive patients include treatment failure patients, in the context of the present claims and specification.
In this same paragraph, the Examiner now states that “as noted above, treatment naive patients were identified in the prior art and treated with the composition of the instant claims.” Action at 17. Applicant is unaware of any prior art that discloses, suggests, or would have motivated a person skilled in the art to select treatment naive patients, and then treat them with the claimed peptide. No such prior has been identified by the Examiner, and applicant kindly invites the Examiner to provide the citation to the prior art. Without a citation, applicant has no way to adequately respond.
The Action continues to contend on page 18 that unexpected results must somehow be “shocking,” which is not the standard. Applicant has actually presented evidence as to what improvement might have been expected from treating only treatment naive BPH patients, when compared to all BPH patients. The Examiner merely states that naive patients are “easier” to treat (which is not true, and there is no evidence of that in this record), and a better result in such patients is not “shocking.” Applicant provided evidence as to what a person having ordinary skill in the art would have expected that “better result” to be, and this evidence (albeit with different BPH treatment agents) shows that there is little to no difference in treatment results between treatment naive and (i) BPH patients in general, and (ii) treatment failure patients. Accordingly, this is what a person having ordinary skill in the art would have reasonably expected — a minor, if any, improvement.
In other words, if as the Examiner contends treatment naive patients are easier to treat, or have a disease easier to treat, then a person skilled in the art would reasonably expect any BPH active agent to perform much better in treatment naive patients, when compared to (i) BPH patients in general, and (11) treatment failure patients. But applicant has presented un-refuted evidence from the CONDUCT and CombAT trial, and Law that shows that BPH treatment naive patients may respond to BPH therapies slightly better than BPH treatment failure patients, or BPH patients in general, but not statistically significantly better.
In contrast to this evidence from the literature, applicant has provided evidence that the results achieved by identifying, selecting, and administering the claimed peptide to this specific subpopulation of BPH men are dramatically and statistically significantly better. The examples in the specification show a significantly better result (orders of magnitude better) than what would have been reasonably expected.
The Action contends that the patent office has taken the position that an order of magnitude improvement over what would have been expected, is not unexpected. “Thus, it is the position of the office that a simple order of magnitude in this art is not automatically unexpected.” Id. The very definition of unexpected is that the result 1s not what would have been expected. Perhaps the Examiner is referring to a simple order of magnitude better than a control, or a treatment failure patient. What applicant has shown, however, is that the results from the claimed method are orders of magnitude better than what would have reasonably been expected.
As previously discussed, Law reports that there was virtually no difference in the percentage of patients who worsened between treatment failure and treatment naive BPH patients 1 year after the BPH therapy. This is the same effect recited by claim 15 — proportion of patients worsening after 12 months. Law reports that at the 1 year post treatment period, 8.1% of the treatment naive patients worsened and required additional intervention (e.g., the patient relapsed), and 8.5% of the treatment failure patients worsened (id., at 354). In Law, the 8.1% is the same as the percentage difference value (a) in claim 15, and the 8.5% is the same as the percentage difference value (b) in claim 15. The reduction reported by Law therefore was ((8.5-8.1)/8.1) * 100% = 4.9, or about 5%. Claim 15 recites the reduction as being from 200% to 1,000%, and the examples show a reduction of 420%. Accordingly, applicant has presented evidence that the claimed method produces an improvement (reduction in patients worsening, or an improvement in mean IPSS) nearly 100 times (8,300%) better than the improvement from known BPH treatments.
Applicant has presented evidence as to what would have been reasonably expected, whereas the Examiner has provided no evidence, merely stating that treatment naive patients are somehow easier to treat, or have a disease that is easier to treat (which is not true — they all have the exact same disorder — BPH). Applicant has presented evidence that the claimed peptide produces a result far superior to what would have been expected. The results are unexpected.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
All Applicant’s previous arguments were addressed.  See the previous action.
Applicant makes the incorrect statement that the claims do not require treatment of BPH in a man with a known treatment for said disease.  Review of Averback in the original rejection dated 11/20/2020 makes clear that the examiner’s point is valid.  Applicant does not have to argue anything in response to the examiner’s observation and as they did not, the rejection stands.
The examiner did provide reasoning and teaching in the art that supports treating the subpopulations of the instant claims.  Again, Applicant can see the action dated 11/20/2020 for such reasons.  Thus, the examiner has met their burden of showing obviousness for the reasons of record.  Applicant seems to believe that their populations need to be preferably treated in the art.  This is not required.  The claims require only treatment of the population and one of ordinary skill in this art seeks to treat diseases with treatments for said diseases.  Therefore, having the target disease of the peptide drug is sufficient reason for obviousness of the claimed methods as previously discussed.
Applicant then provides their opinion over the previous PTAB decisions that they are valid to their argument.  However, this is an unjustified opinion and the arguments over such decisions were already addressed.  This rejection stands.
Applicant then states that no treatment failure patients are administered the peptide in their claims.  However, this is not correct.  Rather, no treatment failure patients as treatment failure is defined in claim 15, for example, are given the peptide.  However, this of no moment.  Applicant confesses their target group contains treatment failure men and so the results they see cannot be seen over the entire patient population they seek to treat.  Therefore, even if Applicant had unexpected results, which they do not for the reasons of record, the claims cannot be commensurate in scope with such results.  Said another way, Applicant cannot limit their target group only to treatment success patients and so this rejection stands.  Making the claims commensurate in scope with unexpected results requires, in this case, treating only patients that will show the results that are surprising and treatment failure patients, as Applicant acknowledges above, will not show such results.
Applicant states that treatment naïve patients are not easier to treat.  They fail to support their opinion and so their argument is not persuasive.  They are easier to treat because some of them would be treatable with the treatments failed by the treatment failure group.  Thus, logically they are easier to treat.
Applicant’s arguments over expected improvement have already been addressed.  Also, they make clear above that they are not commensurate in scope with the claimed claims.  Thus, this argument is still not found persuasive.  Applicant sees better results with a known BPH treatment in a group of patients with patients that are easier to treat than a second group.  Not shocking or surprising, the difference only being semantics.
Applicant was provided reasons as to why the CONDUCT and COMBAT trials do not obviate this rejection previously.  Those reasons are reiterated here and Applicant’s discussions over said trials are not persuasive.  Regardless, Applicant misanalyzes the data for the COMBAT trial, both groups could have the same percentage of failure patients, they need not include only naïve patients in one group.  Naïve groups, as discussed above, will include treatment failure patients.  With both trials, Applicant has no treatment failure group and the comparison between naïve and random cannot speak to what would be expected between naïve and failure groups.  
Applicant’s arguments over Law were previously rebutted.  Law’s treatment methods are surgical and nowhere near close to the scope of the current treatment and so provide no expectation of what sort of improvement may or may not be seen with peptide therapy.  Their results thus do not do anything to establish what is expected or surprising and thus, this rejection must stand.
The previous action explained to Applicant why orders of magnitude better in their case is not surprising.  See the previous action.  This argument is not persuasive.
Applicant then states that all BPH are the same in terms of easier or harder to treat.  This is not logical as treatment failure and success both occur.  Therefore, the argument is not persuasive.
For the reasons of record and here, no unexpected results are shown only the expected better response of the treatment naïve group, the extent to which it is better being only a latent property of the obvious method.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, this rejection stands.
It is again reiterated that all intended results of method steps positively recited in claims 14-15, after “providing an improvement” and “reducing the proportion of patients” respectively, are not given patentable weight for the reasons of record.

Double Patenting
Applicant’s Arguments over All Double Patenting Rejections:  Pages 20- 30 of the Action advance obviousness-type double patenting rejections over the following patents and pending applications, each in view of Averback, Soares and Neal: 1. US. Patent No. 7,408,021: 2. US. Patent No. 7,745,572: 3. US. Patent No. 8,293,703; 4. US. Patent No. 8,569,446: 5. US. Patent No. 8,716,247; 6. U.S. Patent No. 10,532,081: 7. US. Application Serial No. 14/738551; and 8. U.S. Application Serial No. 14/808731. Applicant respectfully traverses each of these rejections for the reasons of record that are incorporated by reference herein.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant presents no new arguments over these rejections and all previous arguments have been rebutted.  See the previous actions. Since the 103 stands, so too do these rejections for the reasons of record.

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7408021 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007, previously cited) and Neal (US6642274, published 11/04/2003, previously cited).

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7745572 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8293703 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8569446 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8716247  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-16 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10532081 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 14/738551 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 13-16 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/808731 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, on which claim 16 depends, recites that difference in the third line from the end.  However, there are multiple differences previously recited in the claim and so there are multiple interpretations as to which is meant there.  Thus, the claim are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-16 are rejected under 35 U.S.C. 102a1 as being anticipated by Averback (US8293703, published 10/23/2012, previously cited). 
Averback teaches the NTP peptide consisting of SEQ ID NO. 8 which is identical to instant SEQ ID No. 66 (Claim 1).  They teach a method of treating a benign tumor in a mammal comprising locally administering to the mammal a therapeutically effective amount of SEQ ID NO. 8 (Claim 1).  The method can be carried out on a treatment naïve mammal (Claim 2) since it can be done before surgery, radiation or really most types of therapy.  Thus, using the method they teach on a treatment naïve subject is at once envisioned by one of ordinary skill in this art reading Averback.  Furthermore, it is implicit in the reference that one must identify and select this patient group having BPH so that they can be treated as above.  Also, treatment naïve men have no previous history of drug treatment for BPH as discussed in claim 2 with respect to the likes of chemotherapy, immunotherapy, etc.
The subject can be human (Column 1, Paragraph second and Column 34, Paragraph fifth).  The benign tumor can be prostatic hyperplasia (claim 5), which would occur in men.  See the office action dated 04/24/2017 on page 10 for an explanation as to why one of skill in this art would read prostatic hyperplasia as BPH.  Said discussion is incorporated here.  Local treatment of BPH will be intraprostatic.  
In said method the peptide can be conjugated to a carrier (Column 1, Paragraph, second).  
Regarding all wherein clauses of the instant claims above, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.  Therefore, since the step of “reducing the proportion of patients” is merely a recitation of the intended results of the claimed methods and Averback teaches said methods, Averback meets all the limitations of the claims.  Since all of the claimed methods' active steps are taught, the intended results recited in the instant claims would necessarily occur.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642